DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 03 Jun 2022 for application number 17/138,354. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 Mar 2022, 07 Apr 2022, and 03 Jun 2022 were filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrang et al. [hereinafter as Harrang] (US 2015/0039601 A1 – as cited in IDS filed 18 Feb 2021) in view of Paalasmaa et al. [hereinafter as Paalasmaa] (US 2006/0282788 A1 – as cited in IDS filed 18 Feb 2021).
In reference to claim 1, Harrang teaches a method, comprising: 
identifying a plurality of content items remotely stored [para 0020 discloses content items on a remote content server; Fig. 5, para 0079 discloses the identification of content on a content server] within a user account on a content management system for selectively providing to a user device associated with the user account [para 0006 disclose content items associated with an application on a user device; para 0120 discloses a usage account, i.e. user account]; 
determining, for each content item of the plurality of content items, a selection probability value that indicates a likelihood of use for each content item by a user corresponding to the user account [paras 0006, 0069 disclose determining probabilities for each content item based on likelihood of selection of the content items]; 
sending, to the user device for local storage on the user device [Fig. 5, para 0081 discloses retrieval of content from a content server; paras 0063, 0075-0076 disclose locally caching the content delivered from the content server], a content item from the plurality of content items based on the selection probability value for each content item of the plurality of content items [paras 0069-0071 disclose sending the content items based on the probability, to the user device]; 
determining an updated selection probability value for each content item of the plurality of content items [paras 0085, 0092-0093, 0100 disclose updating usage statistics, including ODR values, and thus probability values]; and 
sending, to the user device, instructions to remove the content item from the local storage of the user device based on the updated selection probability value for each content item of the plurality of content items [paras 0098-0100 disclose updating of usage statistics and thus probability values, and removing items cached locally based on the usage updates].
However, Harrang does not explicitly teach determining a frequency of use based on one or more of a number of times each content item is viewed, a number of times each content item is shared, or a number of times each content item is requested to be shared by users of the content management system; assigning, based on the frequency of use for each content item of the plurality of content items.
Paalasmaa teaches determining a frequency of use based on one or more of a number of times each content item is viewed, a number of times each content item is shared, or a number of times each content item is requested to be shared by users of the content management system [para 0004 discloses most frequently accessed content; paras 0018, 0024 discloses most frequently accessed images]; assigning, based on the frequency of use for each content item of the plurality of content items [para 0019 discloses determining a viewing probability for an image; paras 0016, 0018 disclose that browsing context may be used to determine a probability that an image will be opened; the browsing context may be frequency of access, e.g. use].
It would have been obvious to one of ordinary skill in art, having the teachings of Harrang and Paalasmaa before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Harrang to include the functionality as taught by Paalasmaa in order to obtain a content system in which selection probabilities of content are assigned based on frequency of use. 
One of ordinary skill in the art wanted to be motivated to obtain a content system in which selection probabilities of content are assigned based on frequency of use to quickly deliver content to users [Paalasmaa, para 0014].

In reference to claim 2, Harrang and Paalasmaa teach the invention of claim 1.
Harrang teaches The method of claim 1, wherein the plurality of content items comprises one or more of the following types of content items: image files, video files, audio files, or text documents [para 0027 discloses various types of media content, such as images, video, audio, etc.; para 0058 discloses text].

In reference to claim 3, Harrang and Paalasmaa teach the invention of claim 1.
Harrang teaches The method of claim 1, further comprising: 
generating a first priority list of content items to be sent to the user device based on the selection probability value for each content item of the plurality of content items, the content item being listed in the first priority list of content items; and wherein sending the content item to the user device is based on the content item being listed in the first priority list of content items [para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device]. 

In reference to claim 4, Harrang and Paalasmaa teach the invention of claim 3.
Harrang teaches The method of claim 3, further comprising: 
generating a second priority list of content items to be sent to the user device based on the updated selection probability value for each content item of the plurality of content items, the content item not being listed in the second priority list of content items [paras 0085, 0092-0093, 0100 disclose updating usage statistics, including ODR values, and thus probability values; para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device; para 0072 discloses sending different subsets of content, based on various criteria]; and wherein sending instructions to remove the content item from the user device is based on the content item not being listed in the second priority list of content items [paras 0098-0100 disclose updating of usage statistics and thus probability values, and removing items based on the usage updates; the removed items would not be in the subsets which were determined to be sent to the user device]. 

In reference to claim 5, Harrang and Paalasmaa teach the invention of claim 1.
Harrang teaches The method of claim 1, further comprising: 
receiving one or more indications of user actions with respect to one or more content items of the plurality of content items associated with the user account; and causing the user device to dynamically change which content items from the plurality of content items are stored on the user device based on the one or more indications of user actions with respect to the one or more content items of the plurality of content items [paras 0092-0098 disclose updating ODR values, delivering content, then updating the usage databased with adjusted ODR values; content may then be kept or removed based on the updated values]. 

In reference to claim 6, Harrang and Paalasmaa teach the invention of claim 1.
Harrang teaches The method of claim 1, wherein determining the selection probability value for each content item of the plurality of content items is based at least in part on determining a frequency of use for each content item of the plurality of content items [para 0006 discloses determining a probability based on likelihood of selection; para 0068 discloses whether a content item was consumed and how frequently applications were used as usage data]. 

In reference to claim 7, Harrang and Paalasmaa teach the invention of claim 1.
Harrang teaches The method of claim 1, further comprising: 
determining a selection probability value for the content item meets a threshold probability value; and wherein sending the content item to the user device is based on the selection probability value for the content item meeting the threshold probability value [para 0069 disclose threshold probabilities which determine whether content is to be sent to a user device]. 

In reference to claim 8, Harrang teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
identify a plurality of content items remotely stored [para 0020 discloses content items on a remote content server; Fig. 5, para 0079 discloses the identification of content on a content server] within a user account on a content management system for selectively providing to a user device associated with the user account [para 0006 disclose content items associated with an application on a user device; para 0120 discloses a usage account, i.e. user account];
determine, for each content item of the plurality of content items, a selection probability value that indicates a likelihood of use by a user corresponding to the user account [paras 0006, 0069 disclose determining a probabilities for content items based on likelihood of selection of the content items];
send, to the user device for local storage on the user device, a first group of content items from the plurality of content items based on the selection probability value for each content item of the plurality of content items [paras 0069-0071 disclose sending the content items based on the probability, to the user device; para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device; the subset could be the whole set];
determine an updated selection probability value for each content item of the plurality of content items [paras 0085, 0092-0093, 0100 disclose updating usage statistics, including ODR values, and thus probability values]; and
send, to the user device, instructions to remove one or more content items from the first group of content items from the local storage of the user device based on the updated selection probability value for each content item of the plurality of content items [paras 0098-0100 disclose updating of usage statistics and thus probability values, and removing items based on the usage updates].
However, Harrang does not explicitly teach determining a frequency of use based on one or more of a number of times each content item is viewed, a number of times each content item is shared, or a number of times each content item is requested to be shared by users of the content management system; assigning, based on the frequency of use for each content item of the plurality of content items.
Paalasmaa teaches determining a frequency of use based on one or more of a number of times each content item is viewed, a number of times each content item is shared, or a number of times each content item is requested to be shared by users of the content management system [para 0004 discloses most frequently accessed content; paras 0018, 0024 discloses most frequently accessed images]; assigning, based on the frequency of use for each content item of the plurality of content items [para 0019 discloses determining a viewing probability for an image; paras 0016, 0018 disclose that browsing context may be used to determine a probability that an image will be opened; the browsing context may be frequency of access, e.g. use].
It would have been obvious to one of ordinary skill in art, having the teachings of Harrang and Paalasmaa before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Harrang to include the functionality as taught by Paalasmaa in order to obtain a content system in which selection probabilities of content are assigned based on frequency of use. 
One of ordinary skill in the art wanted to be motivated to obtain a content system in which selection probabilities of content are assigned based on frequency of use to quickly deliver content to users [Paalasmaa, para 0014].

In reference to claim 9, Harrang and Paalasmaa teach the invention of claim 8.
Harrang teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to identify content items to include in the first group of content items based on the content items meeting a threshold probability value [para 0069 disclose threshold probabilities which determine whether content is to be sent to a user device].

In reference to claim 10, Harrang and Paalasmaa teach the invention of claim 8.
Harrang teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
identify content items to include in a second group of content items based on the updated selection probability value for each content item of the plurality of content items [paras 0085, 0092-0093, 0100 disclose updating usage statistics, including ODR values, and thus probability values; para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device; para 0072 discloses sending different subsets of content, based on various criteria]; and
wherein sending instructions to remove the one or more content items from the first group of content items from the local storage of the user device comprises identifying that the one or more content items from the first group of content items are not included in the second group of content items [paras 0098-0100 disclose updating of usage statistics and thus probability values, and removing items based on the usage updates; the removed items would not be in the subsets which were determined to be sent to the user device].

In reference to claim 12, Harrang and Paalasmaa teach the invention of claim 8.
Harrang teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
receive one or more indications of user actions with respect to one or more content items of the plurality of content items associated with the user account; and cause the user device to dynamically change which content items from the plurality of content items are stored locally on the user device based on the one or more indications of user actions with respect to the one or more content items of the plurality of content items [paras 0092-0098 disclose updating ODR values, delivering content, then updating the usage databased with adjusted ODR values; content may then be kept or removed based on the updated values].

In reference to claim 13, Harrang and Paalasmaa teach the invention of claim 8.
Harrang teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
detect a new content item was added to the plurality of content items associated with the user account; and wherein determining the updated selection probability value for each content item of the plurality of content items is in response to detecting the new content item was added to the plurality of content items associated with the user account [para 0093 discloses after content has been delivered and cached, updating usage values for the content after consumption of the content].

In reference to claim 14, Harrang and Paalasmaa teach the invention of claim 8.
Harrang teaches The non-transitory computer readable medium of claim 8, wherein determining the selection probability value for each content item of the plurality of content items is based at least in part on determining a frequency of use for each content item of the plurality of content items [para 0006 discloses determining a probability based on likelihood of selection; para 0068 discloses whether a content item was consumed and how frequently applications were used as usage data]. 

In reference to claim 15, Harrang teaches a system, comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
identify a plurality of content items remotely stored [para 0020 discloses content items on a remote content server; Fig. 5, para 0079 discloses the identification of content on a content server] within a user account on a content management system for selectively providing to a user device associated with the user account [para 0006 disclose content items associated with an application on a user device; para 0120 discloses a usage account, i.e. user account];
determine, for each content item of the plurality of content items, a selection probability value that indicates a likelihood of use for each content item by a user corresponding to the user account [paras 0006, 0069 disclose determining probabilities for each content item based on likelihood of selection of the content items];
send, to the user device for local storage on the user device, content items from the plurality of content items based on the selection probability value for each content item of the plurality of content items [paras 0069-0071 disclose sending the content items based on the probability, to the user device; para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device];
determine an updated selection probability value for each content item of the plurality of content items [paras 0085, 0092-0093, 0100 disclose updating usage statistics, including ODR values, and thus probability values]; and
cause the user device to dynamically modify which of the content items from the plurality of content items are stored locally on the user device based on the updated selection probability value for each content item of the plurality of content items by sending instructions to cause the user device to remove one or more content items from the local storage of the user device [paras 0098-0100 disclose updating of usage statistics and thus probability values, and removing items based on the usage updates; paras 0092-0098 disclose updating ODR values, delivering content, then updating the usage databased with adjusted ODR values; content may then be kept or removed based on the updated values].
However, Harrang does not explicitly teach determining a frequency of use based on one or more of a number of times each content item is accessed, a number of times each content item is shared, or a number of times each content item is requested to be shared by users of the content management system; assigning, based on the frequency of use for each content item of the plurality of content items.
Paalasmaa teaches determining a frequency of use based on one or more of a number of times each content item is accessed, a number of times each content item is shared, or a number of times each content item is requested to be shared by users of the content management system [para 0004 discloses most frequently accessed content; paras 0018, 0024 discloses most frequently accessed images]; assigning, based on the frequency of use for each content item of the plurality of content items [para 0019 discloses determining a viewing probability for an image; paras 0016, 0018 disclose that browsing context may be used to determine a probability that an image will be opened; the browsing context may be frequency of access, e.g. use].
It would have been obvious to one of ordinary skill in art, having the teachings of Harrang and Paalasmaa before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Harrang to include the functionality as taught by Paalasmaa in order to obtain a content system in which selection probabilities of content are assigned based on frequency of use. 
One of ordinary skill in the art wanted to be motivated to obtain a content system in which selection probabilities of content are assigned based on frequency of use to quickly deliver content to users [Paalasmaa, para 0014].

In reference to claim 16, Harrang and Paalasmaa teach the invention of claim 15.
Harrang teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to send additional content items to the user device for local storage on the user device based on the updated selection probability value for each content item of the plurality of content items [para 0049 discloses updates of content items and providing new available content; para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device; para 0072 discloses sending different subsets of content, based on various criteria].

In reference to claim 17, Harrang and Paalasmaa teach the invention of claim 15.
Harrang teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to:
receive one or more indications of user actions with respect to one or more content items of the plurality of content items associated with the user account; and wherein the updated selection probability value for each content item of the plurality of content items is based on the one or more indications of user actions with respect to one or more content items of the plurality of content items [paras 0092-0098 disclose updating ODR values, delivering content, then updating the usage databased with adjusted ODR values; the updates may be based on usage data].

In reference to claim 18, Harrang and Paalasmaa teach the invention of claim 15.
Harrang teaches The system of claim 15, wherein determining the selection probability value for each content item of the plurality of content items is based at least in part on determining a frequency of use for each content item of the plurality of content items [para 0006 discloses determining a probability based on likelihood of selection; para 0068 discloses whether a content item was consumed and how frequently applications were used as usage data].

In reference to claim 19, Harrang and Paalasmaa teach the invention of claim 15.
Harrang teaches The system of claim 15, wherein providing the content items to the user device for local storage on the user device is based on the selection probability value for the content items meeting a threshold probability value [para 0069 disclose threshold probabilities which determine whether content is to be sent to a user device].

In reference to claim 20, Harrang and Paalasmaa teach the invention of claim 15.
Harrang teaches The system of claim 15, wherein causing the user device to dynamically modify which of the content items from the plurality of content items are stored locally on the user device comprises identifying one or more content items that were previously provided to the user device [para 0093 discloses after content has been delivered and cached, updating usage values for the content after consumption of the content; paras 0092-0098 disclose updating ODR values, delivering content, then updating the usage databased with adjusted ODR values; content may then be kept or removed based on the updated values].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrang in view of Paalasmaa further in view of Song (US 2010/0100455 A1).
In reference to claim 11, Harrang and Paalasmaa teach the invention of claim 8.
Harrang further teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
identify content items to include in a second group of content items based on the updated selection probability value for each content item of the plurality of content items [para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device; paras 0085, 0092-0093, 0100 disclose updating usage statistics, including ODR values, and thus probability values; para 0069-0071 discloses selecting a subset of content items based on viewing probabilities, to send to a user device; para 0072 discloses sending different subsets of content, based on various criteria].
However, while Harrang teaches the ability to send content to a user device [paras 0069-0071 disclose sending the content items based on the probability, to the user device], Harrang and Paalasmaa do not explicitly teach determine a subset of content items that are included in both the first group of content items and the second group of content items; refrain from sending the subset of content items to the user device when sending the second group of content items to the user device based on the subset of content items previously being sent to the user device with the first group of content items.
Song teaches determine a subset of content items that are included in both the first group of content items and the second group of content items; refrain from sending the subset of content items to the user device when sending the second group of content items to the user device based on the subset of content items previously being sent to the user device with the first group of content items [para 0069 discloses an item a recipient has already received, and removing that item from a list if it has already been received; the item would then not be able to be sent again].
It would have been obvious to one of ordinary skill in art, having the teachings of Harrang, Paalasmaa, and Song before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Harrang and Paalasmaa to include the functionality as taught by Song in order to obtain a content system in which if a content item has already been sent to a user device, it would not be sent again. 
One of ordinary skill in the art wanted to be motivated to obtain a content system in which if a content item has already been sent to a user device, it would not be sent again to assist a user in ordering an item [Song, para 0001].

Response to Arguments
The double patenting rejections of claims 1-20 have been removed in light of Terminal Disclaimer filed 02 Aug 2022.
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.
	Applicant contends that the prior art does not teach, “selectively providing to a user device”
“a plurality of content items remotely stored within a user account on a content management
system ... for local storage on the user device ... based on the selection probability value”; Examiner respectfully disagrees. Harrang teaches:
	identifying a plurality of content items remotely stored [para 0020 discloses content items on a remote content server; Fig. 5, para 0079 discloses the identification of content on a content server] within a user account on a content management system for selectively providing to a user device associated with the user account [para 0006 disclose content items associated with an application on a user device; para 0120 discloses a usage account, i.e. user account]; 
	determining, for each content item of the plurality of content items, a selection probability value that indicates a likelihood of use for each content item by a user corresponding to the user account [paras 0006, 0069 disclose determining probabilities for each content item based on likelihood of selection of the content items];
	sending, to the user device for local storage on the user device [Fig. 5, para 0081 discloses retrieval of content from a content server; paras 0063, 0075-0076 disclose locally caching the content delivered from the content server], a content item from the plurality of content items based on the selection probability value for each content item of the plurality of content items [paras 0069-0071 disclose sending the content items based on the probability, to the user device]. So, Harrang teaches the ability to selectively identify content on a remote server, i.e. remotely stored, determine a selection probability for content, and delivering that content to local storage on the user’s device. The current claim language does not further define the nature of “selectively providing”. Further, content is clearly store on a remote server, then sent locally to a user. Additionally, the current claim language does not further define “a user account”; that the user is able to access content from an application on the user’s device constitutes accessing content from a user account. Harrang, paragraph 0120 further discloses a usage account of a user. For the reasons above, the prior art reasonably teaches, “selectively providing to a user device” “a plurality of content items remotely stored within a user account on a content management system ... for local storage on the user device ... based on the selection probability value”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173